Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 26 January 2022 wherein: claims 1, 4, 10-11, and 16-17 are amended; claims 2, 7, 13-15, and 18 are canceled; claims 1, 3-6, 8-12, 16-17, and 19-20 are pending.

Response to Arguments
Examiner acknowledges the prior 35 USC 112(b) rejections have been overcome by amendment.
Applicant's arguments filed 26 January 2022 with respect to the rejections of the claims under 35 USC 103 have been fully considered but they are not persuasive.
Regarding claim 1, the claim has been amended to include limitations similar to those of claim 8. 
	The rejection of claim 8 relied upon Official Notice “placing circuit elements on a side of a substrate facing away from incident radiation to shield the circuit elements from incident radiation was well-known and routinely practiced in the art”.
Applicant has challenged the Official Notice, arguing the facts asserted are not capable of instant and unquestionable demonstration as being well-known. Examiner respectfully disagrees, and has provided a reference supporting the Official Notice in the rejection below. Koduri (US 2014/0321601 A1), par. [0022], discloses: “Because the 
Accordingly, the rejection of claim 1 is maintained.
Regarding the remainder of the claims, Examiner refers to the above response.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claims 1 and 11, the limitation “switching/multiplexing element” uses the generic placeholder “element” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Accordingly, the limitation is interpreted under 35 USC 112(f) as corresponding to one or more switches, one or more multiplexers, or a combination thereof (Applicant’s specification, par. [0022]) and equivalents thereof.

Regarding claim 17, the limitation “means for detecting photons” is interpreted under 35 USC 112(f) as corresponding to a light sensor (see claim 1) and equivalents thereof.
The limitation “means for multiplexing” is interpreted under 35 USC 112(f) as corresponding to one or more multiplexers (Applicant’s specification, par. [0022]) and equivalents thereof.
The limitation “means for processing signals” is interpreted under 35 USC 112(f) as corresponding to signal processing circuitry (see claim 1) and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding claim 8, the claim recites “the light sensor array is located at a first side of the first substrate, wherein the switching/multiplexing element is located at a second side of the first substrate, the second side of the first substrate being opposite to the first side of the first substrate”. However, claim 1, upon which claim 8 depends, already identifies first and second sides. Therefore, the repeated defining of first and second sides in claim 8 renders the claim indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-6, 8-12, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2016/0242704 A1) in view of Koduri (US 2014/0321601 A1).

Regarding claim 1, Yamazaki discloses a computed tomography (CT) imaging module (15; par. [0023]-[0024], fig. 1), comprising: a first substrate (601); a light sensor array (photodiode anodes 611) coupled to a first side of the first substrate (601), the Yamazaki does not use the term “multiplex”, signals from multiple light sensors 611 are combined into one signal over a shared medium, namely through electrodes 631; in fig. 9, two through electrodes 631 are shown, with each through electrode being shared by two photodiode anodes 611; with the description of the signal processing described in par. [0051]-[0076], the switches 65 effectively function as multiplexers by definition); a second substrate (602) coupled to the first substrate (601); and signal processing circuitry (551) coupled to the second substrate (602), the signal processing circuity (551) located on an opposite side of the second substrate from the light sensor array (611) and the switching/multiplexing element (65), the signal processing circuitry (551) to perform signal processing of the multiplexed signal (par. [0051]-[0076], fig. 9).
Yamazaki does not expressly disclose the switching/multiplexing element is coupled to a second side of the first substrate opposite the first side of the first substrate.
Koduri discloses a computed tomography (CT) imaging module (130), comprising: a substrate (100); a light sensor array (134) coupled to a first side (top side in fig. 6) of the substrate (100), the light sensor array (134) to detect photons and output a plurality of signals that indicate characteristics of the photons; signal processing electronics (150, including 152, 154, 156) coupled to a second side (bottom side in fig. 6) of the substrate (100) opposite the first side of the substrate (100), the signal 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Yamazaki in view of the teachings of Koduri so that the switching/multiplexing element (which is a type of signal processor) is coupled to a second side of the first substrate opposite the first side of the first substrate.
One would have been motivated to do so to gain the well-known advantage recited in Koduri, par. [0022]: “Because the signal processing electronics 150 are positioned on the side of the active shield assembly 98 that is opposite the side facing the X-ray source, the electronics 150 are shielded from the X-rays”.

Regarding claim 3, Yamazaki modified teaches the CT imaging module of claim 1, wherein the switching/multiplexing element and the signal processing circuitry (150) are located within an x-y area of the light sensor array (134; Koduri, par. [0021]-[0024], fig. 6-9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamazaki in view of the further teachings of Koduri.
One would have been motivated to do so to gain the well-known advantage recited in Koduri, par. [0022]: “Because the signal processing electronics 150 are 

Regarding claim 4, Yamazaki modified teaches the CT imaging module of claim 1, wherein the second substrate (602) comprises a shielding material (semiconductor; due to the positioning of the second substrate 602 and the elements 551, elements 551 are inherently shielded from incident radiation arriving downward in the “Vertical direction” in fig. 9; par. [0075]-[0076]) for blocking x-rays (Koduri, expressly discloses using a radiation blocking material such as tungsten or lead for the substrate, par. [0023]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamazaki in view of the further teachings of Koduri.
One would have been motivated to do so to gain the well-known advantage recited in Koduri, par. [0022]: “Because the signal processing electronics 150 are positioned on the side of the active shield assembly 98 that is opposite the side facing the X-ray source, the electronics 150 are shielded from the X-rays”.

	Regarding claim 5, Yamazaki modified teaches the CT imaging module of claim 1, further comprising a circuit (632) that extends from a first side (top side in fig. 9) of the second substrate (602) to a second side (bottom side in fig. 9) of the second substrate (602), wherein the circuit (632) is to route the multiplexed signal from the switching/multiplexing element (25) to the signal processing circuitry (551; Yamazaki, Koduri, flexible wraparound electrical circuit 110 extends from a first side of substrate 100 to a second side of the substrate 100, Koduri, par. [0021]-[0025], fig. 6-10).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamazaki in view of the further teachings of Koduri.
	One would have been motivated to do so to gain an advantage suggested by Koduri of providing a single connection board for providing electrical connections (Koduri, par. [0025]).

	Regarding claim 6, Yamazaki modified teaches the CT imaging module of claim 1, wherein the first substrate (601) includes one or more vias (631) to route one or more signals through the first substrate (601; Yamazaki, par. [0075]-[0076], fig. 9).
	
	Regarding claim 8, as best understood, Yamazaki modified teaches the CT imaging module of claim 6, wherein the light sensor array is located at a first side of the first substrate, wherein the switching/multiplexing element is located at a second side of the first substrate, the second side of the first substrate being opposite to the first side of the first substrate (see rejection of claim 1 above), and wherein the one or more vias are to be utilized to route the plurality of signals from the light sensor array to the switching/multiplexing element (Yamazaki, par. [0075]-[0076], fig. 9).




	Regarding claim 9, Yamazaki modified teaches the CT imaging module (15) of claim 1, wherein the CT imaging module (15) is configured to be coupled to a CT imaging system (Yamazaki, par. [0023]-[0024], fig. 1), further comprising an external connector (156) coupled to the second substrate, the external connector (156) to be utilized to couple the CT imaging module to a CT imaging system; Koduri, par. [0021]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamazaki in view of the teachings of Koduri.
	One would have been motivated to do so to gain an advantage recited in Koduri of being able to send signals to other system electronics such as storage devices and displays (Koduri, par. [0021]).
	
	Regarding claim 10, Yamazaki modified teaches the CT imaging module of claim 1, wherein the first substrate (601) comprises a die (block of semiconductor material on which circuitry is fabricated, which is a die by definition) having at least one bare portion (as seen in fig. 9 of Yamazaki), and wherein the light sensor array (611) is incorporated into the first substrate (601; Yamazaki, par. [0075]-[0076], fig. 9).

	Regarding claim 11, Yamazaki discloses a computed tomography (CT) imaging module subassembly (15; par. [0023]-[0024], fig. 1), comprising: a substrate (601); a light sensor array (photodiode anodes 611) coupled to the substrate (601), the light Yamazaki does not use the term “multiplex”, signals from multiple light sensors 611 are combined into one signal over a shared medium, namely through electrodes 631; in fig. 9, two through electrodes 631 are shown, with each through electrode being shared by two photodiode anodes 611; with the description of the signal processing described in par. [0051]-[0076], the switches 65 effectively function as multiplexers by definition; par. [0051]-[0076], fig. 9), wherein the light sensor array (611) is located at a first side (top side in fig. 9) of the substrate (601), wherein the substrate comprises a second side (bottom side in fig. 9) being opposite to the first side of the substrate (601), wherein the substrate (601) includes one or more vias (631) that are to route signals from the switching/multiplexing element (65) to the second side (bottom side in fig. 9) of the substrate (601; par. [0075]-[0076], fig. 9).
Yamazaki does not expressly disclose the switching/multiplexing element is coupled to the second side of the first substrate opposite the first side of the first substrate, such that the vias route the plurality of signals from the light sensor array to the switching/multiplexing element.
Koduri discloses a computed tomography (CT) imaging module (130), comprising: a substrate (100); a light sensor array (134) coupled to a first side (top side in fig. 6) of the substrate (100), the light sensor array (134) to detect photons and output a plurality of signals that indicate characteristics of the photons; signal processing 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Yamazaki in view of the teachings of Koduri so that the switching/multiplexing element (which is a type of signal processor) is coupled to the second side of the first substrate opposite the first side of the first substrate, such that the vias route the plurality of signals from the light sensor array to the switching/multiplexing element.
One would have been motivated to do so to gain the well-known advantage recited in Koduri, par. [0022]: “Because the signal processing electronics 150 are positioned on the side of the active shield assembly 98 that is opposite the side facing the X-ray source, the electronics 150 are shielded from the X-rays”.

Regarding claim 12, Yamazaki modified teaches the CT imaging module subassembly of claim 11, wherein the substrate (100) and the switching/multiplexing element (150) are located within an x-y area of the light sensor array (134; Koduri, par. [0021]-[0024], fig. 6-9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamazaki in view of the further teachings of Koduri.
Koduri, par. [0022]: “Because the signal processing electronics 150 are positioned on the side of the active shield assembly 98 that is opposite the side facing the X-ray source, the electronics 150 are shielded from the X-rays”.

Regarding claim 16, Yamazaki modified teaches the CT imaging module subassembly of claim 11, wherein the switching/multiplexing element is configured to multiplex the plurality of signals from 32 light sensors, 40 light sensors, 64 light sensors, or 80 light sensors of the light sensor array (66 light sensors 61 are shown in Yamazaki, fig. 3, which expressly includes 32, 40, and 64 light sensors; further from Yamazaki, par. [0051]: “the number of cells can be any number”; Yamazaki, par. [0029], fig. 3).

Regarding claim 17, Yamazaki discloses a computed tomography (CT) imaging module (15; par. [0023]-[0024], fig. 1), comprising: a first substrate (601); a means for detecting photons (photodiode anodes 611) coupled to the first substrate (601), the means for detecting photons (601) to output a plurality of signals that indicate characteristics of photons detected by the means for detecting photons; a means for multiplexing signals (switches 65) coupled to the means for detecting photons (611), the means for multiplexing signals (65) to multiplex the plurality of signals to produce a multiplexed signal (while Yamazaki does not use the term “multiplex”, signals from multiple light sensors 611 are combined into one signal over a shared medium, namely through electrodes 631; in fig. 9, two through electrodes 631 are shown, with each through electrode being shared by two photodiode anodes 611; with the description of 
Yamazaki does not expressly disclose the means for multiplexing signals is located at the second side, such that the vias route the plurality of signals from the means for detecting photons to the means for multiplexing signals.
Koduri discloses a computed tomography (CT) imaging module (130), comprising: a substrate (100); a light sensor array (134) coupled to a first side (top side in fig. 6) of the substrate (100), the light sensor array (134) to detect photons and output a plurality of signals that indicate characteristics of the photons; signal processing electronics (150, including 152, 154, 156) coupled to a second side (bottom side in fig. 6) of the substrate (100) opposite the first side of the substrate (100), the signal processing electronics (150) further coupled to the light sensor array (134; i.e., for signal processing), the signal processing electronics (150) to process the plurality of signals (par. [0021]-[0024], fig. 6-9).
Yamazaki in view of the teachings of Koduri so that the means for multiplexing signals (which is a type of signal processor) is located at the second side, such that the vias route the plurality of signals from the means for detecting photons to the means for multiplexing signals.
One would have been motivated to do so to gain the well-known advantage recited in Koduri, par. [0022]: “Because the signal processing electronics 150 are positioned on the side of the active shield assembly 98 that is opposite the side facing the X-ray source, the electronics 150 are shielded from the X-rays”.

Regarding claim 19, Yamazaki modified teaches the CT imaging module of claim 17, wherein the means for multiplexing signals (150) is located within an x-y area of the means for detecting photons (134; Koduri, par. [0021]-[0024], fig. 6-9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamazaki in view of the further teachings of Koduri.
One would have been motivated to do so to gain the well-known advantage recited in Koduri, par. [0022]: “Because the signal processing electronics 150 are positioned on the side of the active shield assembly 98 that is opposite the side facing the X-ray source, the electronics 150 are shielded from the X-rays”.

	Regarding claim 20, Yamazaki modified teaches the CT imaging module of claim 17, wherein the means for processing signals (551) is located on an opposite side of the Yamazaki, par. [0075]-[0076]; Koduri, expressly discloses using a radiation blocking material such as tungsten or lead for the substrate, par. [0023]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamazaki in view of the further teachings of Koduri.
One would have been motivated to do so to gain the well-known advantage recited in Koduri, par. [0022]: “Because the signal processing electronics 150 are positioned on the side of the active shield assembly 98 that is opposite the side facing the X-ray source, the electronics 150 are shielded from the X-rays”.

Conclusion
Applicant's amendment, in combination with providing support for the previously taken Official Notice, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a) and 2144.03(D).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884